                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 K.G., et al.,
                                     HONORABLE JEROME B. SIMANDLE
                  Plaintiffs,

      v.                                     Civil Action
                                        No. 17-8118 (JBS/KMW)
 OWL CITY, et al.,

                  Defendants.             MEMORANDUM OPINION


SIMANDLE, District Judge:

     In this action, Plaintiff K.G. and her mother, B.G.,

(collectively, “Plaintiffs”) allege that Defendant Daniel

Jorgensen sexually assaulted K.G. when she was 14 years old on a

municipal beach near a music concert of the band Owl City in

Atlantic City, New Jersey. Plaintiffs also seek to hold

Defendants Owl City, Adam Young, Stephen Bursky, Creative

Artists Agency, and Foundation Artist Management, LLC

(collectively, “the Moving Defendants”) vicariously liable for

the alleged conduct of Defendant Jorgenson. Pending before the

Court is the Moving Defendants’ motion to dismiss the Complaint

for failure to state a claim as to them pursuant to Fed. R. Civ.

P. 12(b)(6). [Docket Item 11.] Notably, the motion is not joined

by Defendant Jorgensen, who timely filed an Answer to the

Complaint. [Docket Item 14.] The Court held oral argument on

November 1, 2018. [Docket Item 26.] For the reasons discussed
below, the Court will grant the Moving Defendants’ motion and

dismiss the Complaint against them, with prejudice in part and

without prejudice in part. The Court finds as follows:

     1.   Factual and Procedural Background.1 Defendant Owl City

is a Christian music band that was founded by Defendant Adam

Young, a pop singer, songwriter, and instrumentalist, in

Owatonna, Minnesota. (Compl. [Docket Item 1] at ¶¶ 7-8.) In 2012

and 2013, Defendant Daniel Jorgensen, a professional musician

who played the vibraphone/guitar, toured with Defendants Owl

City and Adam Young around the country. (Id. at ¶ 10.)

Defendants Stephen Bursky and Foundation Artist Management,

LLC’s (“FAM”) managed Defendant Owl City and allegedly “were at

all times responsible to provide management, supervision,

hiring, re-hiring, training, [and] re-training,” of Defendant

Owl City’s band members, including Defendants Adam Young and

Daniel Jorgensen. (Id. at ¶¶ 9, 12.) According to the Complaint,

Defendant Creative Artists Agency (“CAA”) “was and continues to

be a professional musical management agency” (id. at ¶ 13),

although it is not clear from the face of the Complaint what

relationship, if any, CAA maintained with the other Defendants.

     2.   On or about April 3, 2012, Plaintiff K.G. met

Defendant Jorgensen outside the Verizon Center in Washington


1 The facts alleged are drawn from the Complaint [Docket Item 1],
which the Court must accept as true for purposes of this motion.
                                2
D.C. where Owl City had just performed a music concert. (Id. at

¶¶ 10, 17-18.) According to the Complaint, Defendant Jorgensen

“and other band members and Owl City crew were congregated [in

front of the Owl City tour bus] for purposes of meeting underage

girls,” and Defendant Jorgensen approached K.G. and obtained her

Facebook username. (Id. at ¶ 18.) At the time, Plaintiff K.G.

was 13 years old and Defendant Jorgensen was approximately 28

years old. (Id. at ¶¶ 17-18.)

     3.   Over the next year, Defendant Jorgensen repeatedly

messaged Plaintiff K.G., video chatted with her on several

occasions, and eventually “began to ask [K.G.] on a daily basis

to send him inappropriate naked pictures of herself and he

offered to show her his private parts on his webcam.” (Id. at ¶

19.) In April 2013, Defendant Jorgensen invited Plaintiff K.G.

to an Owl City concert in Pittsburgh, Pennsylvania, where he

allegedly “arranged to meet with her at the Owl City Tour bus at

the venue.” (Id. at ¶ 20.) Thereafter, Defendant Jorgensen

continued to send messages to K.G., which were sent on Facebook

and Skype, by text message, and on video chat, and included the

exchange of photographs. (Id.) The Complaint does not allege

that any of the Moving Defendants knew about Defendant

Jorgensen’s conduct with respect to K.G. during this period.

     4.   Defendant Jorgensen next invited Plaintiff K.G. to

attend an Owl City concert in Atlantic City, New Jersey, which

                                3
was to take place on August 29, 2013, and to stay with him alone

in a hotel room the night of the concert. (Id. at ¶¶ 20, 23.) On

the morning of August 29, 2013, Defendant Jorgensen brought

Plaintiff K.G. to the beach in Atlantic City and allegedly

“sexually assaulted, sexually molested, detained, restrained,

fondled, humiliated, defiled, harassed, intimidated, abused and

endangered the welfare of K.G.,” who was now 14 years old. (Id.

at ¶¶ 24, 27.) Defendant Jorgensen then left K.G. on the beach

while he left to perform a sound check for the concert. (Id. at

¶ 25.) After the sound check was finished, Defendant Jorgensen

stayed with Plaintiff K.G. for the remainder of the day until

the concert began. (Id.) According to the Complaint, during the

day “[t]he pair were readily visible to [Defendant] Adam Young

and other members of the Owl City band and crew.” (Id.) The

Complaint does not, however, allege that any of the Moving

Defendants witnessed or were aware of any alleged misconduct.

     5.   After the concert ended, Defendant Jorgensen again met

with Plaintiff K.G. on the beach, where he spent the rest of the

night with her and allegedly “once again sexually assaulted,

sexually molested, detained, restrained, fondled, humiliated,

defiled, harassed, intimidated, abused, and endangered the

welfare of K.G.” (Id. at ¶ 26.) He also “attempted to coerce

and/or force [K.G.] to go with him to . . . Defendant[s] Owl

City and/or Adam Young’s Tour bus with him so that he could

                                4
engage in sexual intercourse with . . . K.G.” (Id. at ¶ 27.)

According to the Complaint, “Defendant Jorgensen displayed no

concern or worry that any of the co-Defendants would question

his bringing a 14-year-old onto the Tour bus.” (Id.) The

Complaint does not allege that Defendant Jorgensen actually

brought Plaintiff K.G. onto the tour bus or that any of the

Moving Defendants had actual knowledge of Defendant Jorgensen’s

alleged misconduct involving K.G., but generally states:

     Upon information and belief, [the Moving Defendants]
     allowed,   permitted,   condoned,   acquiesced,   and/or
     ratified [Defendant Jorgensen] to commit sexual assaults
     and sexual molestations upon K.G. from August 29, 2013
     through August 30, 2013 by encouraging, tolerating,
     ratifying, and/or condoning a culture within the
     Defendant, Owl City of sexual deviance with minor fans,
     including but not limited to meeting young children at
     the tour bus, inviting minor fans backstage after
     concerts/performances, to Defendant, Owl City’s tour
     bus, and to hotel rooms.

(Id. at ¶ 30.)

     6.   In December 2013, Defendant Jorgensen was terminated

from his employment with Defendant Owl City. (Id. at ¶ 31.) On

April 28, 2015, the Atlantic County Prosecutor’s Office charged

Defendant Jorgensen with Attempt to Lure or Entice a Child (2nd

Degree) and Criminal Sexual Contact (4th degree). (Id. at ¶ 32.)

On August 4, 2015, Defendant Jorgensen was indicted by the

Atlantic County Grand Jury on those same charges. (Id. at ¶ 33.)

Ultimately, Defendant Jorgensen pled guilty to a single count of

Lewdness Observed by a Child. (Id. at ¶ 34.)

                                5
     7.   On October 11, 2017, this Complaint was filed setting

forth the following causes of action as to all Defendants:

Assault & Battery (Count One); False Detention & Imprisonment

(Count Two); Intentional and Negligent Infliction of Emotional

Distress (Count Three); Respondeat Superior (Count Four);

Negligent Hiring, Retention, and Supervision (Count Five);

Intentional Misconduct and/or Gross Negligence (Count Six);

Punitive Damages (Count Seven); and a per quod claim on behalf

of Plaintiff K.G’s mother, B.G. (Count Eight). [See generally

Docket Item 1.] Thereafter, the Moving Defendants filed a motion

to dismiss the Complaint as to them pursuant to Fed. R. Civ. P.

12(b)(6), which is currently pending before the Court. [Docket

Item 11.] Plaintiffs filed opposition [Docket Item 22], and the

Moving Defendants filed a reply brief. [Docket Item 23.] The

Court convened oral argument on November 1, 2018 [Docket Item

26] and, at the Court’s invitation, the parties subsequently

filed supplemental briefs. [Docket Items 27 & 28.] The motion to

dismiss is now fully briefed and ripe for disposition.

     8.   Standard of Review. Under Fed. R. Civ. P. 12(b)(6), a

party may file a motion to dismiss for failure to state a claim

upon which relief can be granted. When considering a motion to

dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

true all well-pleaded allegations in the complaint and draw all

reasonable inferences in favor of the plaintiff. See Erickson v.

                                6
Pardus, 551 U.S. 89, 93–94 (2007) (per curiam). A motion to

dismiss may only be granted if a court concludes that the

plaintiff has failed to set forth fair notice of what the claim

is and the grounds upon which it rests that make such a claim

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

     Although the Court must accept as true all well-pleaded

factual allegations, it may disregard any legal conclusions in

the complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11

(3d Cir. 2009). A plaintiff should plead sufficient facts to

“raise a reasonable expectation that discovery will reveal

evidence of the necessary element,” Twombly, 550 U.S. at 556,

and “[a] pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will

not do.” Iqbal, 556 U.S. at 678.

     9.    Discussion. The instant motion asserts that the

allegations in the Complaint must be dismissed against all of

the Moving Defendants because Plaintiffs fail to state any

plausible claim for relief as to them. Plaintiffs have opposed

the motion. For the following reasons, the Court will grant the

motion to dismiss in its entirety, with prejudice in part and

without prejudice in part.

     10.   Counts One, Two, and Three. In the Complaint,

Plaintiffs allege all Defendants are directly and vicariously

                                   7
liable for Defendant Jorgensen’s alleged conduct forming the

basis for Counts One, Two, and Three. The Court addresses these

Counts with respect to direct and vicarious liability, in turn,

as to the Moving Defendants.

     11.   Direct Liability. Count One alleges that the Moving

Defendants are directly liable for the assault and battery

allegedly committed by Defendant Jorgensen. (Compl. at ¶ 39.)

Under New Jersey law, “[a] person is subject to liability for

the common law tort of assault if: (a) he acts intending to

cause a harmful or offensive contact with the person of the

other or a third person, or an imminent apprehension of such a

contact, and (b) the other is thereby put in such imminent

apprehension.” Leang v. Jersey City Bd. of Educ., 969 A.2d 1097,

1117 (N.J. 2009) (internal citation omitted). “The tort of

battery rests upon a nonconsensual touching.” Id. The Complaint

does not allege that any of the Moving Defendants directly

witnessed, let alone were actually involved in, the assault or

battery allegedly committed by Defendant Jorgensen. Accordingly,

Plaintiffs may not pursue a theory of direct liability for

assault and battery against any of the Moving Defendants in

Count One, as currently pled.

     12.   Count Two alleges that the Moving Defendants conspired

with Defendant Jorgensen to falsely imprison K.G. (Compl. at ¶

42.) In New Jersey, the tort of false imprisonment requires a

                                 8
plaintiff to establish: “(1) an arrest or detention of the

person against his or her will and (2) lack of proper legal

authority or legal justification.” Leang, 969 A.2d at 1117

(internal citation omitted). Moreover, to prove “conspiracy,” a

plaintiff must prove “an agreement between the parties to

inflict a wrong against or injury upon another, and an overt act

that results in damage.” Banco Popular N. Am v. Gandi, 876 A.2d

253, 263 (N.J. 2005) (internal citation omitted). Assuming

arguendo that the Complaint sets forth adequate facts to state a

claim against Defendant Jorgensen for false imprisonment, the

Complaint does not allege any facts to suggest that the Moving

Defendants directly participated in the alleged detention of

K.G., that the Moving Defendants agreed with Defendant Jorgensen

to inflict a wrong or injury upon K.G., or that the Moving

Defendants had any prior knowledge about Defendant Jorgensen’s

apparent plan to detain K.G. Accordingly, Plaintiffs may not

pursue a theory of direct liability for conspiring to falsely

imprison K.G. against any of the Moving Defendants in Count Two,

as currently pled.

     13.   Count Three alleges that the Moving Defendants

“engaged in actions intended to inflict severe emotional trauma

upon plaintiff, K.G.” (Compl. at ¶ 49.) To prevail on a claim

for intentional infliction of emotional distress, a plaintiff

“must establish intentional and outrageous conduct by the

                                 9
defendant, proximate cause, and distress that is severe.”

Buckley v. Trenton Saving Fund Soc., 544 A.2d 857, 863 (N.J.

1988) (internal citation omitted). “For an intentional act to

result in liability, the defendant must intend both to do the

act and to produce emotional distress.” Id. (internal citation

omitted). The Complaint is void of any facts indicating that any

of the Moving Defendants acted in an outrageous manner.

Moreover, there are no facts alleged linking any intentional

conduct by the Moving Defendants to any injury suffered by K.G.

Accordingly, Plaintiffs may not pursue a theory of direct

liability for intentional infliction of emotional distress

against any of the Moving Defendants in Count Three, as

currently pled, and the claims of direct liability against the

Moving Defendants in Counts One, Two, and Three will be

dismissed without prejudice.

     14.   Vicarious Liability. Counts One, Two, and Three of the

Complaint also allege that the Moving Defendants are vicariously

liable for the conduct of Defendant Jorgensen. To succeed on a

claim for vicarious liability, a plaintiff must prove: “(1) that

a master-servant relationship existed and (2) that the tortious

act of the servant occurred within the scope of that

employment.” Siemens Bldg. Techs., Inc. v. PNC Fin. Servs. Grp.

Inc., 226 F. App’x 192, 195 (3d Cir. 2007) (quoting Carter, 815

A.2d at 463–64). Conduct is considered within the scope of

                                10
employment if the conduct: (1) is of “the kind he is employed to

perform;” (2) occurs “substantially within the authorized time

and space limits” of his employment; (3) was “actuated, at least

in part, by a purpose to serve the master;” and (4) was not

“unexpectable.” Davis v. Devereux Found, 37 A.3d 469, 490 (N.J.

2012) (quoting Restatement (Second) of Agency § 228).

     15.   The Complaint does not state a claim for vicarious

liability against the Moving Defendants on Counts One, Two, or

Three for several reasons. First, Plaintiffs do not claim that

the alleged actions of Defendant Jorgensen forming the basis of

those Counts, namely the sexual assault of a teenager, were of

the kind Defendant Jorgensen was hired to perform (i.e., playing

a musical instrument at Owl City music concerts). Second,

Plaintiffs claim that Defendant Jorgensen’s alleged sexual acts

took place on a municipal beach in the hours before and/or after

an Owl City concert, and Plaintiffs do not allege that any of

Defendant Jorgensen’s relevant misconduct occurred during the

concert itself, nor during the group’s practice sessions or

travel together for the concerts. Third, the Complaint does not

allege that Defendant Jorgensen’s sexual misconduct vis-à-vis

K.G. was intended to benefit Owl City or any of the other Moving

Defendants. Finally, the Complaint does not allege facts that

indicate Defendant Jorgensen’s conduct was foreseeable to any of

the Moving Defendants, as discussed more below. Accordingly,

                                11
Defendant Jorgensen’s alleged sexual misconduct did not fall

within the scope of his employment with Owl City, as currently

pled in the Complaint, and the claims of vicarious liability

against the Moving Defendants in Counts One, Two, and Three will

be dismissed without prejudice.

     16.   Counts Four and Seven. Counts Four and Seven are for

respondeat superior and punitive damages, respectively, against

all Defendants. (Compl. at ¶¶ 51-63, 83-84.) Counsel for

Plaintiffs conceded at oral argument that neither “respondeat

superior” nor “punitive damages” are legitimate, stand-alone

causes of action. See Rowan v. City of Bayonne, 474 F. App’x

875, 870 n. 3 (3d Cir. 2012) (“[T]he doctrine of respondeat

superior does not provide an independent cause of action under

New Jersey law.”); Zodda v. Nat’l Union Fire Ins. Co. of

Pittsburg, PA, 2014 WL 1577694, at *5 (D.N.J. Apr. 21, 2014)

(“It is well settled that the general rule is that there is not

[a] cause of action for ‘punitive damages.’”). Accordingly, as

to the Moving Defendants, Counts Four and Seven will be

dismissed with prejudice.2 The Court will also, sua sponte,


2 A court may deny leave to amend a complaint where it is
apparent that: “(1) the moving party has demonstrated undue
delay, bad faith or dilatory motives, (2) the amendment would be
futile, or (3) the amendment would prejudice the other party.”
U.S. ex rel. Schumann v. Astrazeneca Pharma. L.P., 769 F.3d 837,
849 (3d Cir. 2014). In this case, because Counts Four and Seven
are legally insufficient, and not merely factually insufficient,
any amendment would be futile. The rights to seek liability
                                  12
dismiss the claims in Counts Four and Seven against Defendant

Jorgensen, since the same result is inevitable where New Jersey

law does not recognize these stand-alone causes of action.

     17.   Count Five. In the Fifth Count, Plaintiffs allege

“Negligent Hiring, Retention and Supervision” against the Moving

Defendants. (Compl. at ¶¶ 64-75.) To succeed on a claim

for negligent hiring, retention, or supervision, a plaintiff

must prove: (1) the employer knew or had reason to know of the

particular unfitness, incompetence or dangerous attributes of

the employee; (2) the employer could reasonably have foreseen

that such qualities created a risk of harm to other persons; and

(3) the employer's negligence in hiring, retaining, or

supervising the employee permitted the employee's incompetence,

unfitness, or dangerous characteristics to proximately cause

injury to a third party. DiCosala v. Kay, 450 A.2d 508, 516

(N.J. 1982); see also Hayward v. Salem City Bd. of Educ., 2016

WL 4744132, at *11 (D.N.J. Sept. 12, 2016); Gargano v. Wyndam

Skyline Tower Resorts, 907 F. Supp. 2d 628, 633 (D.N.J. 2012).

     18.   The Complaint alleges no facts to support a claim that

any of the Moving Defendants knew or should have known that

Defendant Jorgensen was unfit or dangerous prior to the August

29, 2013 incident. There are, for example, no allegations that



under a respondeat superior theory and to seek punitive damages
on any remaining or future counts are preserved.
                                13
Defendant Jorgensen had a history of criminal activity or

inappropriate contacts with minors, or that Defendant Jorgensen

was known within the music community for having a reputation for

sexual aggression toward minors that the Moving Defendants knew

about before the incident with K.G. occurred. There are simply

no facts alleged in the Complaint which, if true, establish that

the Moving Defendants knew or should have known that Defendant

Jorgensen was unfit or dangerous, or that the Moving Defendants

could have reasonably foreseen that Defendant Jorgensen would

sexually assault a minor fan, such as K.G. Accordingly,

Plaintiffs’ claims of negligent hiring, retention, and

supervision will be dismissed without prejudice.

     19.   Count Six. In Count Six, Plaintiffs bring claims

against all Defendants for “Intentional Misconduct and/or Gross

Negligence.” (Compl. at ¶¶ 76-82.) As Plaintiffs’ counsel

clarified at oral argument, notwithstanding the label in the

Complaint, Count Six is one for “gross negligence” only.

     20.   In a negligence action under New Jersey law, a

plaintiff must establish: “(1) that the defendant owed a duty of

care; (2) that the defendant breached that duty; (3) actual and

proximate causation; and (4) damages.” Fernandes v. DAR

Development Corp., 119 A.3d 878, 885-86 (N.J. 2015).3 With regard


3 As relevant here, New Jersey Courts have held that some
defendants owe a “heightened” duty to a minor where that
                                14
to claims of gross negligence, “the difference between ‘gross'

and ‘ordinary’ negligence is one of degree rather than of

quality.” Smith v. Kroesen, 9 F. Supp. 3d 439, 443 (D.N.J. 2014)

(citing Fernicola v. Pheasant Run at Barnegat, 2010 WL 2794074,

at *2 (N.J. Super. Ct. App. Div. July 2, 2010)). Gross

negligence refers to behavior which constitutes “an indifference

to consequences.” Banks v. Korman Assocs., 527 A.2d 933, 934

(N.J. Super. Ct. App. Div. 1987).

     21.   The Moving Defendants argue, inter alia, that Count

Six should be dismissed because the allegations of the Complaint

fail to establish that the Moving Defendants owed K.G. any duty

of care, let alone that they breached this duty. This, the

Moving Defendants argue, is because there existed no “special”

or parens patrie relationship between the Moving Defendants and

Plaintiff K.G., which would have imposed on any of them a duty

to protect her. (Defs.’ Br. [Docket Item 11-1] at 25-26; see

also Defs.’ Reply Br. [Docket Item 23] at 13; Defs.’ Supp. Br.

[Docket Item 28] at 1-10.) Plaintiffs, on the other hand,

maintain that the Moving Defendants “owed a duty to the minor

plaintiff and a class of underage female fans to vet their band




defendant is acting in the place of a minor’s parents, as a
temporary guardian, or caretake of the child. See, e.g., Frugis
v. Bracigliano, 827 A.2d 1040, 1059 (N.J. 2003); J.H. v. Mercer
Cty. Youth Det. Ctr., 930 A.2d 1223, 1231 (N.J. Super. Ct. App.
Div. 2007).
                                15
members and excluding [sic] sexual predators of children from

their employ.” (Pls.’ Opp. Br. [Docket Item 22-2] at 25.) In

other words, Plaintiffs argue that in the entertainment setting,

a music band, its members, and band management owe an enhanced

or special duty to unaccompanied minor fans.

     22.   Plaintiffs concede that no New Jersey court has

recognized such an enhanced or special duty in the entertainment

context. (Pls.’ Supp. Br. [Docket Item 27] at 1.) Rather,

Plaintiffs ask this Court to “undertake a duty analysis” that

evaluates “not what common law classification or amalgam of

classifications most closely characterizes the relationship of

the parties, but . . . whether in light of the actual

relationship between the parties under all of the surrounding

circumstances the imposition on the broker of a general duty to

exercise reasonable care in preventing foreseeable harm to its

open-house customers is fair and just.” (Id. at 3) (quoting

Hopkins v. Fox & Lazo Realtors, 625 A.2d 1110, 1115-16 (N.J.

1993)). In conducting any such analysis, New Jersey courts have

made clear that “[f]oreseeability of the risk of harm is the

foundational element in the determination of whether a duty

exists.” J.S. v. R.T.H., 714 A.2d 924, 928 (N.J. 1998) (citing

Williamson v. Waldman, 696 A.2d 14, 17 (N.J. 1997)).

     23.   It is conceivable, for example, that one could

consider the analogous duty of care owed to a business invitee

                                16
to make the business premises reasonably safe for the patron.

Hopkins, 625 A.2d at 1113 (“An owner or possessor of property

owes a higher degree of care to the business invitee because

that person has been invited on the premises for purposes of the

owner that often are commercial or business related.”); see also

Restatement (Second) of Torts § 344. Thus, those who are

responsible for a concert venue and the selling of tickets to

the concert owe a constellation of duties to reasonably assure

the safety of concert patrons. See Thompson v. Garden State Arts

Ctr., Partners, 2007 WL 1598616, at *3 (N.J. Super. Ct. App.

Div. June 5, 2007) (recognizing that owners of concert venues

“have a duty to protect patrons from the ‘foreseeable’ criminal

acts of third parties occurring on their premises, the scope of

which may include providing security guards.”).

     24.   Where the featured performers are known to attract

minor patrons, such as star-struck girls who idolize the

musicians and purchase tickets, the law may impose a heightened

duty as to matters within management’s control to protect the

young patrons from unlawful sexual conduct of performers. One

problem with extending that doctrine to the present case is that

the sexual assaults forming the basis of Plaintiffs’ allegations

against Jorgensen and the Moving Defendants are not alleged to

have occurred in the concert venue, nor within the area

controlled by any of the Moving Defendants. While Defendant

                                17
Jorgensen is alleged to have used the concerts as a lure to

attract K.G., his alleged sexual assaults of K.G. took place

elsewhere – either in a hotel or on a municipal beach – that

were not part of the concert venue. On the present factual

allegations, the imposition of liability on the Moving

Defendants for their roles as promoters, ticket sellers, or

managers of the venue would fall short. The Court does not rule

out the possibility that such a cause of action, against an

appropriate defendant, could be stated in an amended complaint.

     25.   In sum, Plaintiffs have not alleged any facts that

would suggest one or more of the Moving Defendants ever had

knowledge of Defendant Jorgensen’s inappropriate conduct with

any minor fans, including K.G., either because of their own

observations of such conduct or because of Defendant Jorgensen’s

reputation within the music community. Nor have Plaintiffs

otherwise demonstrated Defendant Jorgensen’s assault of K.G. was

foreseeable to any of the Moving Defendants. Thus, the Complaint

does not set forth a basis to find the Moving Defendants owed a

duty to K.G., and Count Six will be dismissed without prejudice.4


4 During oral argument, counsel for Plaintiff indicated for the
first time that he had spoken with two other minors who may have
been subjected to similar sexual abuse and inappropriate conduct
by Defendant Jorgensen at Owl City concerts prior to the
incident involving K.G.. Plaintiffs’ counsel has since
represented to the Court: “Recently, I communicated with both
young women and they have advised me that we can provide their
names as witnesses and that they will appear at trial.” (Pls.’
                                18
     26.   Count Eight. Finally, Plaintiff B.G., the mother of

K.G., brings a per quod claim seeking compensation for K.G.’s

“care and treatment” and loss of B.G.’s “usual services,

society, earnings and companionship.” (Compl. at ¶¶ 85-89.)

Under New Jersey law, a claim for parental loss of services of a

minor child resulting from defendant’s negligence is a viable

per quod claim. J.V. ex rel. Valdez v. Macy’s Inc., 2014 WL

4896423, at *4 (D.N.J. 2014). As a derivative claim, however,

the viability of a per quod claim depends on the existence of

tortious conduct against the minor child. See Tichenor v.

Santillo, 527 A.2d 78, 82 (N.J. Super. Ct. App. Div. 1987).

Because, for the reasons discussed above, Plaintiffs' underlying

common law tort claims fail as currently pled, Plaintiff

B.G.’s per quod claim for damages must also fail. Count Eight

will, therefore, be dismissed as to the Moving Defendants

without prejudice.

     27.   Conclusion. For the foregoing reasons, the Court will

grant the Moving Defendants’ motion to dismiss with prejudice as

to Counts Four and Seven and to dismiss claims against the

Moving Defendants without prejudice as to Counts One, Two,



Supp. Br. at 5.) If, indeed, Plaintiffs’ counsel has a
reasonable and good faith basis to make these allegations,
consistent with his obligations under Rule 11, Fed. R. Civ. P.,
such allegations may be set forth in a Proposed Amended
Complaint as an attachment to a motion for leave to amend within
fourteen (14) days of the entry of this Opinion and Order.
                                19
Three, Five, Six, and Eight. Plaintiffs may file a motion for

leave to amend the Complaint to address the deficiencies noted

herein within fourteen (14) days from the entry of this Opinion

and Order upon the docket.5 If discovery in the remaining case

against Defendant Jorgensen leads to new information reflecting

possible liability of any of the Moving Defendants, Plaintiffs

may later file a motion to amend the pleadings at the earliest

date. Finally, the present motion does not address Plaintiffs’

claims against Defendant Jorgensen, which remain intact except

for Counts Four and Seven, which are dismissed as to all

Defendants, including Jorgensen, because no such causes of

action (stand-alone claims for “respondeat superior” and for

“punitive damages”) exist under New Jersey law. Plaintiffs

remain free to invoke the legal doctrines for respondeat

superior and for an award of punitive damages in connection with

any remaining counts as appropriate. The accompanying Order will

be entered.



December 20, 2018                   s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge

5 The Court also reminds Plaintiffs that the Proposed Amended
Complaint, if any, must comply with Rule 8, Fed. R. Civ. P,
which requires that the claimant “provide not only ‘fair
notice,’ but also the ‘grounds’ on which the claim rests” with
respect to each of the Moving Defendants. Phillips v. Cty. Of
Allegheny, 515 F.3d 224, 221 (citing Twombly, 550 U.S. at 563
n.8).
                               20
